Citation Nr: 1131529	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-41 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for kidney disease secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1980 to September 1980 followed by reserve service from September 1980 to May 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In May 2011, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in this appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the appellant's claim for service connection for diabetes mellitus requires additional development.

The appellant asserts that her currently diagnosed diabetes mellitus had its onset during her period of active duty for training (ACDUTRA) between May 1980 and September 1980.  Specifically, she asserts that she was not tested or not tested properly for the disease during her period of ACDUTRA and that had the proper testing been conducted at that time, she would have been found to have diabetes mellitus during ACDUTRA.  Alternatively, in hearing testimony, the appellant has asserted that she was told during ACDUTRA that her sugar was way too high and that during field exercises during ACDUTRA, she was found to have sugar in her urine.  The appellant testified during her February 2010 RO hearing and her May 2011 Travel Board hearing that she experienced symptoms prior to her May 1981 diagnosis, but that she did not experience diabetic symptoms during her period of active duty for training.  

Service medical records from the appellant's period of ACDUTRA show that in May 1980, the appellant presented to sick call with complaints of chest pain with breathing, vomiting, and a sore throat.  At that time, she also complained of pain and swelling in both of her lower legs in May 1980.  There was objective evidence of slight edema.  Boot stress was diagnosed.  In July 1980, the appellant sought treatment for a right knee injury sustained during a fall.  Examination on release from active duty in September 1980 revealed no complaints or clinical findings related to diabetes or elevated blood sugar.  The appellant denied any history of diabetes.  It appears that urinalysis at that time was negative for sugar.  Thereafter, reserve service medical records show that insulin dependent diabetes was diagnosed in May 1981.  The appellant was treated in March 1982 for uncontrolled diabetes and related symptoms to include mouth ulcerations, fatigue, weakness, polydipsia, and polyuria.  A reserve service examination report dated in February 1984 notes diabetes that developed two years prior and glycosuria.  Also of note, a private hospital discharge summary dated prior to service in November 1976 notes an unremarkable urinalysis at that time.

Post service medical records dated from September 1998 to June 2007 reveal a lengthy history of diabetes mellitus requiring insulin with associated complications to include chronic kidney disease.  The Board observes that while there are some references in the records to type II diabetes, the medical records primarily show a diagnosis of type I diabetes mellitus.  In an October 2010 statement, the appellant's primary care physician indicated that the appellant has had type I diabetes since the age of 34 or 35 years old.

Because this claim is based on a period of ACDUTRA, the appellant must establish that she was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Unless "Veteran" status has been previously established for the period of ACDUTRA in question, the evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are not available to those who claim service connection based on a period of ACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Based on the foregoing, the Board finds that remand is warranted to afford the appellant a VA examination with respect to her diabetes claim.  The duty to assist requires that VA afford an appellant a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination). 

In this case, the appellant has not yet been afforded a VA examination to address the nature and etiology of her diabetes.  The record reflects that she has a current diagnosis of diabetes.  As noted above, she maintains that this disability manifested during her period of active duty for training but that she was not properly tested for the disability during her period of active service.  She has provided lay evidence that she was told that she had high sugar levels during ACDUTRA.  The record shows that the appellant was diagnosed with insulin-dependent diabetes approximately eight months after release from her period of active duty for training.

As the appellant has not been shown to have medical expertise to provide an opinion regarding the etiology of her diabetes, her assertions, standing alone, are not competent or sufficient to establish service connection for this disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds that the appellant has presented lay evidence which, while insufficient to grant her claim, is enough to trigger VA's duty to assist by furnishing a VA examination, particularly when viewed in combination with the proximity of the diagnoses of diabetes after her period of active duty for training.  38 C.F.R. § 3.159(c)(4); McLendon.  For this reason, the Board finds that, on remand, the appellant should be afforded a VA examination and opinion to assess whether her current diabetes mellitus had its onset during her period of ACDUTRA.  Id.  The VA examination should include a review a review of all pertinent evidence of records.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the appellant's disability must be viewed in relation to its history).

Furthermore, the Board notes that there appear to be outstanding service records.  Initially, the appellant's service medical records reference Emergency Room treatment related to diabetes in March 1982.  However, no record of that treatment has been associated with the appellant's claims file.  The Board also observes that the appellant's personnel records have not been obtained.  As the dates of periods of active duty for training may be integral to the appellant's case, further efforts should be made on remand to obtain the appellant's complete service records. 

As part of its duty to assist, VA is obligated to make reasonable efforts to obtain evidence necessary to substantiate an appellant's claim, including service personnel records, service medical records, and other relevant information in its custody or that of another federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on notice that outstanding service personnel records and service medical records might exist that are pertinent to the appellant's claim for service connection for diabetes, an attempt to obtain such records should be obtained on remand.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, it appears that there are outstanding pertinent private medical records.  In an October 2010 statement, the appellant's treating physician has indicated the presence of treatment records dating back to as early as 1988.  However, due to volume, those records have not been produced in their entirety.  Instead, it appears that only records dated from September 1998 and forward have been obtained.  Another effort should be undertaken to obtain those reports.  In addition, the appellant testified during her May 2011 Board hearing that she was sent to a private hospital related to her diabetes following examination upon release from ACDUTRA.  However, no records from any such hospitalization have been requested or obtained.  As those private medical records may contain information relevant to the appellant's claim, further efforts should be made to obtain those records on remand.  

Finally, the claim for service connection for chronic kidney disease secondary to diabetes mellitus is inextricably intertwined with the claim for service connection for diabetes mellitus.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Evans Army Community Hospital at Fort Carson, Colorado, and all other appropriate sources and request the appellant's complete service personnel records and complete service medical records.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.  If the records are not obtainable the RO/AMC should render a specific finding that further efforts to obtain such records would be futile.

2.  After obtaining the necessary authorization from the appellant, obtain and associate with the claims folder medical records from Methodist Hospital in Indianapolis, Indiana, dated in 1980 or 1981, and medical records Dr. Nancy Harvey from 1988 or the earliest date of treatment of the appellant, to September 1998.  All attempts to obtain those records should be noted in the claims folder, and the appellant should be notified of any unsuccessful efforts. 

3.  After the above development is completed, schedule the appellant for a VA examination for the purpose of ascertaining the nature and etiology of her diabetes mellitus.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the appellant's assertion that her diabetes mellitus manifested during ACDUTRA, the symptoms reported by the appellant during her period of active duty for training, and the normal findings during the September 1970 service examination.  Additionally, the VA examiner should consider the lay evidence regarding a continuity of diabetic symptoms post active duty for training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Specifically, the VA examiner's opinion should address the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the appellant's insulin-dependent diabetes mellitus diagnosed in May 1981 first manifested during her period of active duty for training from May 1980 to September 1980?  

b) If the above answer is negative, based on a review of the records, did diabetes mellitus preexist the appellant's entry into ACDUTRA in May 1980?  

c)  If so, whether it is at least as likely as not (50 percent probability or greater) that the appellant's preexisting diabetes mellitus underwent an increase in the underlying pathology during service, i.e., was aggravated during her period of ACDUTRA? 

d)  If there was an increase in severity of the appellant's diabetes mellitus during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

4.  Review the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the appellant's claim.

5.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


